Citation Nr: 0200416	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  93-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 26, 1960 rating decision, severing service connection 
for nephritis.

2.  Whether the August 26, 1960 rating decision, severing 
service connection for nephritis, became final.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for nephritis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's wife, and his daughter


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1942 to February 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for nephritis.  In October 1995 the Board remanded this issue 
to the RO for consideration of other issues raised by the 
veteran.  Accordingly, this matter further comes before the 
Board from a November 1995 rating decision in which the RO, 
addressing the issues referred by the Board in October 1995, 
found that the veteran did not timely file a notice of 
disagreement regarding the August 1960 rating decision which 
severed service connection for nephritis, and the RO also 
found that there was no clear and unmistakable error in the 
August 1960 rating decision severing service connection for 
nephritis.  

In December 1997 the Board denied the veteran's three claims.  
In April 1998 the veteran filed a Motion for Reconsideration, 
which the Board denied in December 1998.  The veteran also 
filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  On September 20, 2000 the Court 
issued a memorandum decision remanding the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for nephritis, affirming the 
Board's conclusion that the veteran had failed to demonstrate 
that the August 26, 1960 rating decision severing his service 
connection award for nephritis was the product of clear and 
unmistakable error, and remanding the appellant's claim that 
the August 1960 severance decision was not final.  

Subsequently, the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was enacted, and the Court, noting that the VCAA may affect 
the disposition of this appeal, recalled its judgment as to 
the affirmed issue and directed the parties to submit 
supplemental briefing regarding the affect, if any, of the 
VCAA on this appeal.  After receiving briefs from both the 
appellant (the veteran) and the appellee (VA), in a March 
2001 order, the Court found that VCAA notwithstanding, 
pursuant to Smith v. Gober, 236 F.3d 1370, the affirmed issue 
(the claim of clear and unmistakable error) was inextricably 
intertwined with the already remanded new and material 
evidence claim.  The Court then remanded the appellant's 
clear and unmistakable error claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO's August 1960 rating decision, severing service 
connection for nephritis, was in compliance with the 
governing provisions, pertaining to severance of service 
connection, and the correct facts as they were know at the 
time the matter was before the RO.

3.  The RO failed to properly notify the veteran of the 
August 1960 rating decision, severing service connection for 
nephritis.

4.  The veteran subsequently received actual notice of the 
RO's August 1960 rating decision, severing service connection 
for nephritis, as well as appellate rights thereto.  

5.  By November 1990 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for nephritis, essentially based 
on a finding that the evidence presented failed to show that 
the veteran's kidney disability, which pre-existed service, 
was aggravated beyond its normal progression during service.  
The veteran did not appeal this determination.

6.  Additional evidence submitted subsequent to the November 
1990 RO rating decision includes evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 26, 1960 rating decision by the RO, severing 
service connection for nephritis, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (1959 & 2001).

2.  The August 26, 1960 rating decision by the RO, severing 
service connection for nephritis, became final.  38 U.S.C. § 
4005(a)-(b) (1958); 38 C.F.R. § 3.104(c) (1959).

3.  The November 1990 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.192 (1990); 
38 C.F.R. §§ 3.104, 20.1103 (2001).  

4.  New and material evidence has been submitted since the 
November 1990 RO rating decision to reopen the claim for 
entitlement to service connection for nephritis.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 1944 rating decision, the RO granted service 
connection by aggravation for nephritis, and assigned a 30 
percent rating, effective February 19, 1944.  

In a January 1946 rating decision, the RO amended the rating 
for service-connected nephritis to include albuminuria, 
mitral insufficiency and AV block and continued the 30 
percent rating.  

In a February 1948 rating decision the RO reduced the 30 
percent rating for nephritis to 10 percent under Diagnostic 
Code 7502.  

The RO confirmed the 10 percent rating for service-connected 
nephritis in rating decisions in March and August 1949, in 
May 1950, and in April 1951.

In a July 31, 1959, rating decision, the RO indicated that 
the April 1944 rating decision, granting service connection 
for nephritis by aggravation, was clearly and unmistakably 
erroneous on the basis of the evidence of record.  The RO 
then proposed to sever service connection for nephritis under 
VA Regulation 1009(D), pending review by Central Office and 
notification to the veteran.

In a May 1960 document, the Director of VA's Compensation and 
Pension Service administratively reviewed the case and 
concurred with the proposal to sever service connection for 
nephritis.

In a letter, dated May 20, 1960 in the claims folder copy and 
dated June 6, 1960 in the veteran's copy, the RO notified the 
veteran of the proposal to sever service connection for 
nephritis and gave the veteran the opportunity to submit 
additional evidence and to personally explain why service 
connection was warranted.  In the letter, the RO referred to 
the veteran's kidney condition at age 15, followed by 
recurrent attacks of kidney symptoms with a severe attack at 
age 22 and there was reference to the fact that prior to 
service he was denied insurance because of his kidney 
condition.  The RO explained that the medical authorities in 
service were of the opinion that the condition had existed 
before the veteran entered the service and had not been 
aggravated during service.  Also, in the letter, the RO 
notified the veteran that this was not a final decision and 
that 60 days from the date of the letter the RO would review 
all the evidence and inform him of the decision.  

The veteran submitted a copy of a letter dated June 17, 1960, 
from the RO, in which he was advised of the proposal to sever 
his service connection for a kidney condition and that "[o]n 
this basis [he] will not be eligible for outpatient treatment 
after August 6, 1960, and all subsequent treatment must be at 
[his] own expense."  

In a letter, dated July 27, 1960, from Sacramento, 
California, the veteran responded to the RO's notification of 
the proposal to sever service connection for his kidney 
condition.  The veteran stated: "I wish to serve this letter 
as an appeal in this case."  Asserting that the RO's 
information was incorrect, the veteran pointed out that 
following his illness at age 15 and up to his induction into 
service in 1942 there were no severe attacks or kidney 
symptoms, and he declared as untrue the report that prior to 
induction he had been denied insurance because of his kidney 
condition.  In his response the veteran referred to letters 
from the RO, dated June 6 and 17, 1960.  The veteran also 
indicated that he was in the process of relocating his 
residence and that any correspondence should be forwarded to 
him at "General Delivery, Silver City, New Mexico".  He 
requested information regarding transferring his case to 
Boswell, Oklahoma as this would be his final residence.

In a rating decision, dated August 26, 1960, the RO severed 
service connection for nephritis on the grounds that it was 
clear and unmistakable error to grant service connection, 
citing VA Regulation 1105 (A) and (D).

In a letter, dated August 29, 1960, the RO, referring to the 
May 20, 1960, letter, notified the veteran and his 
representative, AMVETS, of the determination to sever service 
connection for nephritis.  The veteran was also provided with 
the Notice of Right to Appeal -- VA Form 21-4107.  This 
letter was sent to the veteran's address in Sacramento, 
California.  

Of record is a Payment Notice (VA Form 21-521) in which, 
effective August 31, 1960, the payment of $19.00 per month to 
the veteran was stopped based on service connection being 
severed under VAR 1105 (A) and (D).

In October 1960, the veteran's claims file was transferred 
from the San Francisco RO to the Muskogee RO.  The veteran's 
copy of a November 1960 letter from the Muskogee RO, sent to 
an address in Boswell, Oklahoma, not in the claims file in 
1960, discloses that the RO was delayed in answering the 
veteran's inquiry.

There was no further correspondence from the veteran until 
November 1966, when the veteran's representative, on his 
behalf, requested that the veteran's claim for service 
connection for a kidney disease be reopened and that he be 
awarded nonservice-connected disability pension.  

By December 1966 rating decision, the RO awarded nonservice-
connected disability pension to the veteran.  The RO also 
noted that service connection for nephritis was severed by 
rating decision of August 26, 1960, and there was no evidence 
indicating that this was an error.  

In a letter dated January 3, 1967 the veteran was notified 
that he was awarded $100 a month beginning November 7, 1966, 
for his nonservice-connected disability pension.  In the 
attachments to the award letter, the RO notified the veteran 
that there was no evidence in the record to change the August 
1960 severance of service connection for his kidney 
condition.

There was no further correspondence from the veteran until 
February 1968, when the veteran's representative, on his 
behalf, claimed clear and unmistakable error in the February 
1948 rating decision for failure to consider mitral 
insufficiency in reducing the rating from 30 to 10 percent 
disabling.

In a May 1968 rating decision, the RO determined that mitral 
insufficiency was a manifestation of the service-connected 
nephritis and as such was severed when service connection for 
nephritis was severed in August 1960.  The RO notified the 
veteran of the decision in a May 1968 letter.  In the letter 
the RO indicated that service connection for nephritis had 
been severed in 1960, and that the veteran's present heart 
condition was a manifestation of nephritis, and therefore, 
not service-connected.  In the letter the veteran was advised 
of his appellate rights thereto.

In July 1968 the veteran filed a notice of disagreement with 
the May 1968 rating decision denying service connection for 
nephritis with mitral insufficiency.  

In August 1968 the RO issued a statement of the case.  In the 
statement of the case, the RO construed the issue as a 
challenge to the August 1960 severance of service connection 
on the basis of clear and unmistakable error.  Noting that 
the appeal was not submitted within the applicable time 
limit, the RO explained that mitral insufficiency was a 
manifestation of nephritis and was properly severed without 
clear and unmistakable error in the August 1960 rating 
decision.  In the August 1968 cover letter to the statement 
of the case, the RO notified the veteran that in order to 
complete his appeal to the Board he had to return VA Form 1-9 
to the RO within 60 days, otherwise, the case would be 
closed.  There is no record of reply from the veteran within 
the 60 day period or within the remainder of the one-year 
period from the date of the May 1968 notice of the adverse 
determination. 

In a March 1984 statement, the veteran referred to his July 
27, 1960, letter about his disagreement with the severance of 
service connection for his kidney condition, referring to 19 
IVPs inservice and no problems with his kidneys before 
service.  In response, in an April 1984 letter, the RO 
notified the veteran that in order to reopen his claim, he 
had to submit new and material evidence and in the absence of 
such evidence no further action would be taken.

There was no further correspondence from the veteran until 
June 1987, when he applied to reopen the claim of service 
connection for his kidney condition.  In a January 1988 
rating decision, the RO determined that there was no new 
factual basis to establish service connection for nephritis.  

In April 1988, the RO furnished the veteran a statement of 
the case, addressing the issue.  In May 1988, the RO 
furnished the veteran a supplemental statement of the case, 
characterizing the veteran's July 26, 1960, statement as a 
"Notice of Disagreement" to the May 1960 proposal to sever 
service connection.  The veteran then perfected an appeal of 
the adverse determination to the Board.  

In its June 1989 decision, the Board rejected the RO's 
finding that the veteran's July 27, 1960, statement was a 
timely appeal to the proposal to sever service connection, 
because the actual determination to sever service connection 
was made by the RO in the August 26, 1960, rating decision, 
and that decision was not appealed after the veteran was 
notified and it became final.  The Board also decided that 
the evidence since the August 1960 rating decision was not 
new and material.

In September 1990, the veteran applied again to reopen his 
claim for service connection.  In a November 1990 rating 
decision, the RO denied the claim of service connection for 
nephritis on the grounds that the evidence submitted did not 
establish a new factual basis for service connection.  That 
same month, the RO notified the veteran of the decision and 
of his procedural and appellate rights, and he did not appeal 
the decision.

In a Statement in Support of Claim dated in April 27, 1992, 
and signed by the veteran, the veteran acknowledged receiving 
the August 29, 1960 letter in which the RO notified him of 
the determination severing service connection and giving him 
Notice of Right to Appeal.  






Whether there was clear and unmistakable error 
in the August 26, 1960 rating decision, 
severing service connection for nephritis

On September 20, 2000 the Court issued a memorandum decision 
which, in pertinent part, affirmed the Board's conclusion 
that the veteran had failed to demonstrate that the August 
26, 1960 rating decision severing his service connection 
award for nephritis was the product of clear and unmistakable 
error.  In the March 2001 the Court ordered that, pursuant to 
Smith v. Gober, 236 F.3d 1370, the affirmed issue (the claim 
of clear and unmistakable error) was inextricably intertwined 
with the already remanded new and material evidence claim and 
was therefore remanded to the Board.  In light of the Court's 
order, the Board notes that since the new and material 
evidence claim has been addressed herein, the clear and 
unmistakable error may also now be addressed.  The Board also 
notes that since the claim for service connection for 
nephritis will be reopened, and the claim will be remanded 
for the RO to consider the claim for service connection for 
nephritis on the merits, the clear and unmistakable error 
claim may be addressed herein as it is not inextricably 
intertwined with the service connection claim.

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (Court) has 
defined clear and unmistakable error in terms of a three-
pronged test:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet.App. 310 (1992) (en 
banc).

As to the governing provisions in effect in August 1960, 
pertaining to severance of service connection, the applicable 
law provided that service connection will be severed only 
where the evidence establishes that it is clearly and 
unmistakable erroneous (the burden of proof being on the 
Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons and 
submitted to Central Office for review without notice to 
claimant or representative.  If the proposal is approved on 
review by Central Office, the claimant will be notified of 
the contemplated action and furnished detailed reasons 
therefor and will be given a reasonable period, not to exceed 
60 days from the date on which notice is mailed to his last 
address of record, for the presentation of additional 
evidence.  38 C.F.R. § 3.105(d) (May 29, 1959) (also co-
designated as VA Regulation 1105 (D))(restatement of former 
VA Regulation 1009(D)), and essentially the same as it is 
now, except the claimant is given notice of the proposal to 
sever and there is no review by Central Office.  See 38 
C.F.R. § 3.105(d) (2001).

In the August 26, 1960, rating decision, the RO severed 
service connection for nephritis because it found clear and 
unmistakable error in the prior April 1944 rating decision 
granting service connection for nephritis.

As to the governing provisions in effect in April 1944, 
pertaining to the presumption of soundness and aggravation of 
a disease in service, put in issue by the veteran, the 
applicable law provided that "every person employed in the 
active military or naval service shall be taken to be in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such active military or naval 
service".  Veterans Regulation No. 1(a), Part I, para. I(b) 
(Executive Order No. 6156, June 1933 as amended by sec. 9(b) 
Pub. L. 78-144, July 13, 1943).  Regarding notation at 
enlistment, only those defects, infirmities and disorders 
actually found as a result of examination, are to be 
considered as noted.  History or complaints volunteered by or 
elicited from the veteran at the time of examination do not 
constitute notations unless confirmed by proper notation of 
the examining officer as result of his examination.  Veterans 
Administration Instruction No. 1, para. 2. to sec. 9(a)-(b), 
Pub. L. 78-144 (July 13, 1943).  The current statutory and 
regulatory provisions, pertaining to the presumption of 
soundness are codified at 38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2001) and 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military service provided for 
therein where there is an increase in disability during 
active service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Veterans Regulation No. 1(a), Part I, para. I(d) 
(Executive Order No. 6156, June 1933).  Where notation of 
clear and unmistakable evidence shows that a disease or 
injury existed prior to service, service connection on the 
basis of aggravation will be conceded in case there is any 
increase in disability during active service resulting from 
the injury or disease manifested on the record, except where 
contrary to clear and unmistakable facts including medical 
principles.  Veterans Administration Instruction No. 1, para. 
3. to sec. 9(a)-(b), Pub. L. 78-144 (July 13, 1943).  The 
current statutory and regulatory provisions, pertaining to 
aggravation are codified at 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001) and 38 C.F.R. § 3.306(a)-(b) (2001).

Analysis

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that service connection may be withdrawn 
only after certain procedural safeguards have been met, and 
VA has met its burden to demonstrate CUE in the granting of 
service connection.

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d) (1959) for severance (a 
rating proposing severance setting forth all material facts 
and reasons, review by Central Office, with Central Office 
approval notification to the veteran with detailed reasons 
and a reasonable period for the presentation of additional 
evidence).  In the July 31, 1959, rating decision, the RO set 
forth all material facts and reasons for the severance, 
citing facts from the service medical records, including the 
report of induction examination, the initial inservice 
documentation of albuminuria, the November 1943 hospital 
report, the Certificate of Disability for Discharge which 
included the January 1944 Medical Board report, and the RO 
explained there was clear evidence that nephritis had its 
inception prior to service and essentially that there was no 
increase in disability during service.  The Central Office 
then reviewed the case and approved the severance, as shown 
in the May 1960 document from the Director of VA's 
Compensation and Pension Service.  In a May 20, 1960 letter 
the RO notified the veteran of the decision and its reason 
for severance, essentially, that the medical authorities in 
service were of the opinion that the condition had existed 
prior to service and it was not aggravated during service and 
the veteran was given an opportunity to present additional 
evidence.  Accordingly, the Board finds no error in RO's 
compliance with the procedural safeguards of 38 C.F.R. § 
3.105(d) (1959).

The veteran primarily argues that the RO failed to show that 
the prior grant of service connection for nephritis was 
clearly and unmistakably erroneous.

In order for there to be clear and unmistakable error under 
38 C.F.R. § 3.105(d), applying the Russell test, the error in 
the August 26, 1960, rating decision, severing service 
connection for nephritis, must be shown by evidence that the 
RO's decision was insupportable by fact or by law.

In determining whether there was CUE in the severance of 
service connection and in response to the veteran's 
arguments, the Board focuses on the service medical records 
and the post-service evidence as of 1960.  Daniels v. Gober, 
10Vet. App 474 (1997) (holding that in determining whether a 
grant of service connection was the product of CUE for the 
purpose of severing service connection, 38 C.F.R. § 3.150(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its original service connection 
award).

The veteran argues that the correct facts, as they were known 
at the time, were not before the RO in August 1960. He 
asserts that, after his illness at age 15, he did not have 
severe attacks or kidney symptoms and that he was not refused 
insurance prior to service because of his kidney condition.

The service medical records disclose that in addition to the 
history of Bright's disease on induction examination, in 
March 1943, there were the veteran's own statements during 
the clinical evaluations of albuminuria, relating to an 
episode of puffiness about the face and pitting around the 
ankles, occurring at age 22, and another reference to 
intermittent attacks of puffiness, occurring after the 
initial attack of Bright's disease.  There is also reference 
to treatment for acute attacks of Bright's disease with diet 
and tablets in the November 1943 final hospital summary.  In 
other words, the service medical records contained evidence 
of symptoms associated with Bright's disease after the 
initial illness and prior to service -- facts extant at the 
time of the original adjudication in April 1944.

The Board does not find reference to "severe" attacks in 
the service medical records, however, to the extent the RO in 
the July 1959 rating decision, proposing to sever service 
connection, relied on the description of a "severe" attack 
at age 22 in finding CUE in the April 1944 rating decision, 
it was not the type of error which, had it not been made, 
would have manifestly changed the outcome.  Stated 
differently, characterization of the attack at age 22 as 
"severe" does not effect the presumption of soundness in 
the context of whether there was clear and unmistakable 
evidence that kidney disease pre-existed service nor does it 
effect aggravation of a pre-existing condition because the 
focus of aggravation is on any increase in disability during 
active service resulting from the disease.

As for the question of insurability, the service medical 
records contain two references to the fact that the veteran 
was refused insurance prior to service because of 
albuminuria, and on one occasion, in the November 1943 
hospitalization on evaluation for albuminuria and in the 
Medical Board report, the history was directly attributed to 
the veteran.  Therefore, the correct fact, as it was known at 
the time of the original adjudication in April 1944, was that 
the veteran had been refused insurance before service because 
of albuminuria.  In light of the above, the Board determines 
that the correct facts, in the context of attacks of kidney 
disease before service and denial of insurance because of 
albuminuria prior to service, were before the RO in 1960.

The veteran argues that the presumption of soundness was not 
rebutted by clear and unmistakable evidence because he did 
not have severe attacks or kidney symptoms after his initial 
illness at age 15 and he was not denied insurance prior to 
service because of his kidney condition.  However, as 
discussed above, the Board has determined that the corrects 
facts, as they were known at the time of the original 
adjudication in April 1944, were that the veteran had 
symptoms associated with Bright's disease after the initial 
illness at age 15 and prior to service and was refused 
insurance prior to service because of albuminuria.

As to whether the presumption of soundness, extant at the 
time, was correctly applied, the Board finds that it was.  
The presumption of soundness was rebuttable only by notation 
of defects at the time of examination for acceptance to 
service or where clear and unmistakable evidence demonstrated 
that the disease existed prior to acceptance to service.  
Veterans Regulation No. 1(a), Part I, para. I(b) (Executive 
Order No. 6156, June 1933 as amended by sec. 9(b) Pub. L. 78- 
144, July 13, 1943).  Regarding the notation of Bright's 
disease at induction, only those defects actually found as a 
result of examination were to be considered as noted.  In 
this case, there were no abnormal kidney findings found on 
examination; thus the history of Bright's disease was not to 
be considered as noted. Veterans Administration Instruction 
No. 1, para. 2(a), to sec. 9(a)-(b), Pub. L. 78-144 (July 13, 
1943).

In Miller v. West, 11 Vet. App. 345 (1998), the veteran 
sought service connection for a psychiatric disorder.  
Examination at induction noted the veteran had previously 
suffered from "depression or excessive worry" but no 
psychiatric condition was noted.  Id. at 346.  The Board 
determined that the presumption of soundness had been 
rebutted and relied on a psychiatric evaluation report and a 
medical board report which indicated the veteran's 
psychiatric condition preexisted service.  Id. at 347.  The 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) found that these 
reports were "not supported by any contemporaneous clinical 
evidence or recorded history in the record" and further 
stated that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Id. at 348.

In Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed the presumption of soundness and whether 
it could be rebutted by a medical professional's after-the-
fact opinion regarding the probable onset of the disease or 
condition.  In Harris, the veteran sought service connection 
for retinitis pigmentosa.  Id. at 1348.  The veteran's 
entrance examination did not note this condition and 
therefore, the veteran was entitled to the presumption of 
soundness.  Id. at 1349.  Medical evidence in the record 
indicated that the veteran had an eight year history of poor 
night vision and that he had symptoms of night blindness from 
an early age.  Id.  On appeal, the veteran relied heavily on 
Miller and argued that contemporaneous clinical evidence or 
recorded history is necessary to satisfy the burden of 
rebutting the presumption of soundness.  Harris at 1350-51.  
The Federal Circuit, however, concluded that while 
contemporaneous clinical evidence or recorded history is 
often necessary to rebut the presumption of soundness, there 
is no law requiring such evidence and when "a later medical 
opinion is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  Id. at 
1351. 

In the present case, the presumption of soundness was 
rebutted by clear and unmistakable evidence consisting of the 
veteran's own statements in the clinical evaluations of 
albuminuria in 1943 of a pre-service history of kidney 
disease and the opinions of the military physicians.  See 
Doran v. Brown, 6 Vet. App. 283 (1994) (Presumption of 
soundness was rebutted by clear and unmistakable evidence 
consisting of the veteran's own admissions during clinical 
evaluations as to pre-service history of psychiatric 
problems).  As for the military physicians, one physician, in 
the November 1943 final hospital summary, expressed an 
opinion that the history, referring to the definite history 
of acute nephritis at "age 14" and since then intermittent 
attacks of puffiness, and the urinary findings, referring to 
persistent albuminuria, indicated chronic glomerulonephritis 
with periods of remissions and exacerbations.  Moreover, a 
Board of Medical Officers found that the kidney condition 
clearly pre-existed induction.  Accordingly, the Board finds 
that the presumption of soundness was correctly rebutted on 
the basis of clear and unmistakable evidence demonstrating 
that kidney disease existed prior to service.

Where clear and unmistakable evidence shows that a disease 
existed prior to service, the preexisting disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during active 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
Veterans Regulation No. 1(a), Part I, para. I(d) (Executive 
Order No. 6156, June 1933).

In this case, in an April 1944 rating decision, the RO 
granted service connection by aggravation for nephritis, 
considering only the evidence of record at the time, which 
consisted of the service medical records.  In order for the 
RO to have found aggravation of pre-existing kidney disease, 
the evidence would have to support a finding of increase in 
disability during service.  In that regard, the Board can 
find no evidence in the service medical records of an 
increase in the kidney disability.  According to the clinical 
history, prior to service, the pre-existing kidney disease, 
beginning when the veteran as 15 and up to the age of 22, was 
manifested by acute, intermittent symptoms, including edema 
or swelling and albuminuria.  During service, the pre-
existing kidney disease was manifested by albuminuria in 
early 1943 and again in late 1943.  A detailed work-up for 
albuminuria in November 1943 revealed normal blood count, 
normal total protein, normal IVP, normal pressure, normal 
EKG, good renal function and no cardiac enlargement.  The 
only abnormal finding was persistent albuminuria.  In the 
final hospital summary, the physician expressed the opinion 
that the history and urinary findings indicated chronic 
glomerulonephritis with period of remissions and 
exacerbations.  Thus, the evidence shows that during service, 
the albuminuria represented an exacerbation of symptoms of 
the pre-existing kidney disease.

Additionally, a Board of Medical Officers found that the pre-
existing kidney condition was not aggravated by service, as 
renal function tests were normal, and that the veteran was 
not physically qualified for service because the condition 
was chronic and subject to exacerbations that could produce 
permanent renal damage.  Thus, there was no evidence of 
permanent renal damage as the result of the exacerbation 
(albuminuria) of the pre-existing kidney disease during 
service.

The evidence dated after service and up to 1960 revealed 
trace albuminuria or mild nephritis which was nothing more 
than was shown during service.  As for mitral insufficiency 
and hypertension, these were post-service findings unrelated 
to any inservice finding as there was no cardiac involvement 
shown during service.  Without evidence of an increase in 
disability in the pre-existing kidney disease during service 
and without evidence between 1944 and 1960, suggesting that a 
permanent increase in disability had occurred during service, 
there is no evidentiary basis to find aggravation of the pre-
existing condition.  Therefore, the RO's decision in August 
1960 to sever service connection by aggravation was supported 
factually and there was no error in compliance with the legal 
standard of demonstrating clear and unmistakable error in the 
grant of service connection.

As for the additional evidence, including proof of insurance 
in 1938, which was submitted to the RO in April 1992, the 
veteran's good employment record prior to service, which was 
received in 1987, a post-service report of VA examination in 
September 1945, the May 1989 testimony of the veteran and his 
wife and daughter, and lay statements received in September 
1990, none of this evidence can be considered in determining 
whether or not there was clear and unmistakable error in the 
August 26, 1960, rating decision because it was not of record 
as of 1960 and subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

As for the argument that albuminuria in service was evidence 
of aggravation in light of the fact that there was no 
objective evidence of kidney problems or albuminuria prior to 
service, this argument goes to the weighing of the evidence.  
There is no competent evidence that the findings of 
albuminuria in service represented a permanent increase in 
the severity of the disease.  The arguments to that effect by 
the veteran and his representative have no probative value in 
determining whether there was clear and unmistakable error in 
the August 1960 rating decision.

As for the argument, in light of current medical knowledge, 
that the kidney condition in service may have been aggravated 
by a bacterial infection, before the wide-spread availability 
of penicillin, as evidenced by either nasopharyngitis or 
chronic tonsillitis, the Court has held that current medical 
knowledge as such cannot form the basis for clear and 
unmistakable error in a prior rating action.  See Kronberg v. 
Brown, 4 Vet.App. 399 (1993) (the Court held that the Board's 
decision that there was no clear and unmistakable error in 
the original adjudication was not arbitrary, capricious, or 
an abuse of discretion because the new evidence resulting in 
a diagnosis of chronic mononucleosis was unavailable at the 
time of the veteran's initial application for benefits.).

In December 1996, T. M. F. testified that the service medical 
record entries about a kidney condition and the denial of 
insurance before service were not true and were rebutted, in 
part, by the veteran's pre-service employment record and by 
the fact that the veteran was in perfect health when he 
entered the service.  He also argued that during service the 
veteran's kidney problem was caused by either kidney punches 
he sustained as a boxer or by streptococcal throat infections 
that were treated with sulfa drugs.  Again these arguments go 
to the evaluation of the evidence, and therefore are not 
probative in determining whether there was clear and 
unmistakable error in the August 1960 rating decision.

In a September 2001 letter, submitted along with a waiver of 
initial review by the RO, the veteran's representative 
provided arguments regarding the claim of clear and 
unmistakable error.  The veteran's representative argued that 
since the August 1960 severance decision remained "open and 
pending", it was "subject to direct attack on the merits of 
its finding that the veteran's original grant of service 
connection in 1944 was the product of clear and unmistakable 
error".  In that regard, as more fully explained below, the 
Board notes that it has determined that the August 1960 
severance decision became final.  Thus, the veteran's 
representative's arguments are based on a different premise.  

Therefore, for the reasons stated above, the Board finds that 
the veteran failed to demonstrate clear and unmistakable 
error in the RO's rating decision of August 26, 1960, 
severing service connection by aggravation for nephritis.

The Board notes that the statutes governing the adjudication 
of claims for VA benefits have recently been amended and new 
regulations have been adopted to implement the new 
legislation.  The amended statutes and regulations pertain to 
VA's notification and duty to assist requirements.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); (enacted at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001)); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a)).  The Board notes, however, 
that in Livesay v. Principi, __ Vet. App. __, No. 00-51 (U.S. 
Vet. App. August 30, 2001), the Court held that the VCAA is 
not applicable to claims of clear and unmistakable error, and 
therefore will not be considered herein.

Whether the August 26, 1960 rating decision, 
severing service connection for nephritis, became final

The governing provisions in effect in August 1960, pertaining 
to severance of service connection, provided that service 
connection will be severed only where the evidence 
establishes that it is clearly and unmistakable erroneous 
(the burden of proof being on the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to claimant or representative.  If 
the proposal is approved on review by Central Office, the 
claimant will be notified of the contemplated action and 
furnished detailed reasons therefor and will be given a 
reasonable period, not to exceed 60 days from the date on 
which notice is mailed to his last address of record, for the 
presentation of additional evidence.  38 C.F.R. § 3.105(d) 
(May 29, 1959) (also co-designated as VA Regulation 1105 
(D))(restatement of former VA Regulation 1009(D)), and 
essentially the same as it is now, except the claimant is 
given notice of the proposal to sever and there is no review 
by Central Office.  38 C.F.R. § 3.105(d) (2001).

In the September 20, 2000 memorandum decision, the Court 
remanded the appellant's (the veteran's) claim for the Board 
to determine whether the RO failed to properly notify the 
veteran of the August 1960 decision and if any such defect in 
mailing was overcome by actual notice to the veteran.  In its 
decision, the Court also cited Shepard v. West, 11 Vet. App. 
518, 520-22 (1998) for the proposition that a mailing defect 
may be cured by proof of actual receipt of the decision.  

Received from the veteran's attorney in September 2001, via 
facsimile, was a letter titled "Argument and Evidence in 
Support of Claim for reinstatement of service-connected 
compensation for Kidney Disability", along with a waiver of 
initial review by the RO.  In the letter, in pertinent part, 
the veteran's attorney claimed that the veteran never 
received actual, timely notice of the RO's August 1960 rating 
decision at the time it was first issued.  First, the 
veteran's attorney indicated that in a July 1960 letter the 
veteran indicated that he was relocating his residence out of 
state, provided the RO with a forwarding address, and stated 
that it should be used by the RO to contact him.  The 
veteran's attorney noted that the RO then sent the August 
1960 notice of the final rating decision regarding severance 
to the veteran, along with notice of appellate rights, to his 
"prior, now invalid," home address.  The veteran's attorney 
argued that the RO's failure to send the severance notice to 
the veteran's known, correct address, operated to rebut the 
"presumption of regularity doctrine", and further argued that 
there was no evidence that this due process error was ever 
cured by virtue of the veteran having received actual notice 
of the severance decision and his appellate rights.  The 
veteran's attorney claimed that after the veteran left 
California and settled in Oklahoma, the evidence demonstrated 
that he "remained ignorant" of VA's final severance action 
and his appellate rights until many years later.  In support 
of this argument, the veteran's attorney noted that after the 
veteran relocated to Oklahoma, he apparently inquired about 
the status of his dispute of the severance action with the 
"local VA Contact Representative" in Hugo, Oklahoma.  The 
attorney claimed that if the veteran knew of the final 
severance decision and was informed of his right to appeal, 
he would not have been seeking an answer from the local VA 
representative in Hugo, Oklahoma.  The attorney further 
claimed that the Muskogee RO did nothing afterwards to 
respond to the veteran's inquiry, and that only after the 
passage of at least six years, and the veteran inquired once 
again, did he receive actual notice of the severance 
decision.  

The veteran's attorney also argued that the fact that the 
August 1960 final notice letter was also sent to the 
veteran's representative at the time, AMVETS, this did not 
cure the RO's error in having failed to provide the veteran 
himself with notice.  Lastly, the veteran's attorney 
indicated that the Board could not rely on the "alleged 
admission" by the veteran in the April 1992 statement in 
support of claim to establish that he received actual, timely 
notice of the 1960 final severance decision.  The attorney 
indicated that this "alleged acknowledgment" by the veteran 
was actually part of an eleven page chronology of events 
prepared by his then service representative, DAV, and was 
submitted as an attempt to clarify the entire case history.  
The attorney further argued that this chronology was not 
intended to be "testimony" by the veteran, especially with 
respect to the issue of whether he actually received the 1960 
final severance notice.  

Also submitted by the veteran's attorney was a "declaration" 
from T.F., who was the chapter service officer for the DAV in 
1992 in Durant, Oklahoma.  T.F. reported that he assisted in 
representing the veteran in 1992 and that he submitted the 
"declaration" to clarify to that he was responsible for the 
eleven page chronology events that he prepared in 1992 for 
the veteran.  T.F. further indicated that although the 
veteran signed the document, he (T.F.) actually prepared the 
chronology for the purpose of attempting to clarify the 
history and important dates in the veteran's case.  T.F. 
claimed that he did not draft the statement with the 
intention that it be a sworn statement by the veteran 
acknowledging that he in fact received the August 1960 notice 
letter from the RO.  T.F. also alleged that he "knew for a 
fact" that the veteran did not sign the statement with any 
intent or understanding that it was an acknowledgment that he 
actually ever received the August 1960 notice letter, and 
that any such intent or understanding by the veteran would 
have been "completely at odds with the entire thrust of" the 
veteran's efforts and T.F.'s efforts to have service 
connection for a kidney condition reinstated.  T.F. claimed 
that throughout his efforts to assist the veteran, they 
repeatedly explained to VA that the veteran never received 
the August 1960 notice letter, and could not have, because he 
no longer lived at the address to which it was sent.  T.F. 
noted that during a personal hearing appearance at the 
Muskogee RO he stated at least twice for the record, on 
behalf of the veteran, that he never received any 
communication from VA about the final decision to sever 
service connection.  

Analysis

The Board notes that a review of the evidence of record shows 
that the RO sent a notice letter, regarding the August 1960 
severance decision, to the veteran at his address in 
Sacramento, California, and not to his then current address 
in Silver City, New Mexico, which had been provided by the 
veteran in his July 1960 letter.  Thus, the Board finds that 
since the RO did not mail the notice letter in August 1960 to 
the veteran's address of record, the RO failed to properly 
notify the veteran of the August 1960 severance decision.  

Nonetheless, the Board finds that the veteran did 
subsequently receive actual notice of the August 1960 rating 
decision.  In that regard, the Board notes that although the 
RO's August 1960 notice letter was reportedly sent to the 
veteran's "old" address, there is no indication that the 
letter was returned as undeliverable.  Second, the Board 
notes that prior to August 1960, the veteran's only 
compensation from VA was his compensation for the service-
connected nephritis.  Thus, when such benefits were 
terminated, as of August 31, 1960, as indicated in the 
Payment Notice, the veteran was on notice that severance of 
his benefits had occurred.  

Third, the veteran attempted to "reopen" his claim for 
service connection for nephritis in 1966; thus he must have 
been aware that service connection for such disability had 
been severed, and was no longer in effect.  He also applied 
for nonservice-connected pension in 1966, and in the letter 
notifying the veteran of his award of pension benefits, the 
RO notified the veteran that there was no evidence in the 
record to change the August 1960 severance of service 
connection for his kidney condition.  The veteran failed to 
appeal this decision.  In that regard the Board notes that 
the veteran's representative's in a September 2001 letter 
essentially concedes that the veteran received actual notice 
of the severance decision after the passage of "at least six 
years"; however, as noted above, the veteran took no action 
to appeal the decision, even after being notified of the 
severance.  

Likewise, in a May 1968 rating decision, the RO determined 
that mitral insufficiency was a manifestation of service-
connected nephritis and as such was severed when service 
connection for nephritis was severed in August 1960.  The RO 
notified the veteran of the decision, along with his 
appellate rights thereto.  Although the veteran filed a 
timely notice of disagreement, and a statement of the case 
was issued, he failed to perfect the appeal.  Thus, the 
record reflects that the veteran was advised of appellate 
rights regarding the severance of service connection for 
nephritis, however he did not act on the appellate rights 
until December 1989, when he perfected an appeal to the Board 
as to the August 1960 severance decision.

Finally, as discussed in the prior Board decision, in the 
April 1992 statement in support of claim, signed by the 
veteran, the veteran indicated that he "was notified by the 
VARO on August 29, 1960, of this rating action".  Although 
the veteran's representative from 1992 has submitted an 
affidavit, claiming that he prepared the April 1992 statement 
as merely a chronology, this affidavit does not change that 
the fact that the veteran did sign the document.  These 
facts, when considered together, allow for the conclusion 
that the veteran did receive actual notice of the August 1960 
decision severing service connection for nephritis, as well 
as appellate rights thereto.  As noted above, the veteran did 
not "perfect" an appeal as to the severance until December 
1988, after which in June 1989 the Board determined that the 
veteran was "duly notified" of the August 1960 severance 
decision, and that the August 1960 rating decision became 
final.  Thus, the Board finds that the RO's failure to mail 
the notice letter to the veteran's current address was cured 
by the fact that the veteran subsequently received actual 
notice of the RO's decision, as well as appellate rights 
thereto.  Shepard, supra.

Whether new and material evidence has been submitted 
to reopen the claim of service connection for nephritis

By November 1990 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for nephritis, essentially based on a 
finding that there was no showing that the veteran's kidney 
disability, which pre-existed service, was aggravated beyond 
its normal progression during service.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  The evidence which was of record 
when the RO considered the claim in November 1990 is 
summarized below.

Service medical records showed that on induction examination 
in December 1942 "Bright's disease" was noted.  Urinalysis 
was negative for albumin.  Service medical records further 
disclosed that from March to May 1943 the veteran was seen 
several times for pain in the shin bones of each leg.  He 
gave a history of albuminuria since he had Bright's disease 
at age 15.  In March 1943 a urinalysis was negative.  In May 
1943 a urinalysis revealed 3+ albumin.  There were no other 
findings or diagnosis.  In June and July 1943, 
nasopharyngitis was noted.  In November 1943, the veteran was 
hospitalized for a routine tonsillectomy because of recurrent 
tonsillitis.  Pre-operatively, urinalysis revealed 3+ 
albumin.  On admission, the history included Bright's disease 
at age 15, when the veteran was sick for two months, with no 
sequelae.  He had no history of scarlet fever or tonsillitis.  
The initial hospital summary was albuminuria of questionable 
cause, with history of Bright's disease at age 15 with 
hematuria and edema of the face and ankles, and perfect 
general health since then with albuminuria noted in February 
1943 on examination for flying status.  The working diagnosis 
or impression included chronic glomerulonephritis.

On transfer to the medical service for evaluation of 
albuminuria in November 1943, the veteran reported he had an 
attack of Bright's disease at "age 14" with headache, 
hematuria, malaise, puffiness of the eyes and face, ankle 
edema, chills and fever, requiring bed rest for about eight 
weeks.  Also, he stated that at age 22 he had puffiness 
around the eyes and pitting of soft tissue about the ankles.  
He gave no history of sore throats or tonsillitis, preceding 
the attack of Bright's disease, however, he had had numerous 
sore throats and tonsillitis since about age 20 and he had 
treatment for acute attacks of Bright's disease with diet and 
tablets.  Also he stated that about three years previously he 
was refused life insurance by two companies because of 
albuminuria and that about one month after induction he was 
examined for Air Cadet training and was found to have 
albuminuria.  In December 1943 it was noted that urinalyses 
had persistently shown albuminuria, although the degree had 
decreased since the tonsillectomy.  

In the final hospital summary, it was reported that the 
veteran gave a definite history of acute nephritis at "age 
14" and since then he had intermittent attacks of puffiness 
of face and ankles, and one attack at age 22.  A detailed 
work-up revealed persistent albuminuria with normal blood 
count, normal total protein, normal intravenous pyelogram 
(IVP), normal blood pressure, normal EKG (December 1943 with 
P-R interval at the upper limit of normal), good renal 
function, and no cardiac enlargement.  The physician 
expressed the opinion that the history and the urinary 
findings indicated chronic glomerulonephritis with periods of 
remissions and exacerbations.  The final diagnoses were 
chronic hypertrophic tonsillitis and mild nephritis: chronic 
parenchymatous of undetermined cause.

In January 1944, a Board of Medical Officers found the 
veteran unfit for service because of mild nephritis, chronic 
parenchymatous of undetermined cause, manifested by a history 
of acute nephritis at 15 years.  It was noted that the 
veteran had been previously refused insurance by two 
companies because of albumin in his urine.  The Medical Board 
found that the condition clearly pre-existed induction and 
that the condition was not aggravated by service as renal 
function tests were normal and that the veteran was not 
physically qualified for service because the condition was 
chronic and subject to exacerbations, under the rigors of 
Army life, and that such exacerbations could produce 
permanent renal damage.  In February 1944, the veteran was 
given a Certificate of Disability for Discharge because of 
kidney disease that existed prior to induction and was not 
aggravated by service.

On VA examination in September 1945, cardiovascular 
evaluation revealed a systolic murmur and an EKG revealed a 
first degree AV (atrioventricular) block.  Urinalysis was 
negative for albumin.  Repeat urinalyses in October and 
November 1945 were negative and trace for albumin, 
respectively.  The pertinent diagnoses were:  slight 
albuminuria, record of nephritis, and mitral insufficiency 
with first degree AV block.  

On VA examination in January 1948, the diagnosis was 
nephritis, not found on examination.  

In a July 1949 statement, a private physician, E.E. Varanini, 
reported that urinalyses in June and July 1949 revealed trace 
albuminuria and the diagnosis was hypertension with chronic 
nephritis.

On VA examination in March 1951, the diagnosis was chronic, 
mild nephritis.

In a letter, dated May 20, 1960, the RO notified the veteran 
of the proposal to sever service connection for nephritis and 
gave the veteran the opportunity to submit additional 
evidence and to explain why service connection was warranted. 

In a letter, dated July 27, 1960, the veteran responded to 
the RO's notification of the proposal to sever service 
connection for his kidney condition.  The veteran stated: "I 
wish to serve this letter as an appeal in this case."  
Asserting that the RO's information was incorrect, the 
veteran pointed out that following his illness at age 15 and 
up to his induction into service in 1942 there were no severe 
attacks or kidney symptoms, and he declared as untrue the 
report that prior to induction he had been denied insurance 
because of his kidney condition.  

In a rating decision, dated August 26, 1960, the RO severed 
service connection for nephritis based on a finding of clear 
and unmistakable error.

In March 1966 the veteran was hospitalized for unrelated 
treatment.  A urinalysis was within normal limits, and a 24 
hour urine specimen for protein was essentially normal.  The 
diagnoses included chronic nephrosis.

Received from the veteran in March 1968 was a statement in 
which he reported he never had anything more than the 
childhood ailments of chicken pox and mumps.  He claimed that 
prior to service he was able to do any kind of work.  After 
leaving service he was employed as an aircraft mechanic, and 
reported that in his first few weeks there, he had to take 
off due to pain in his kidneys, which lasted on and off for 
10 months.  He also claimed that since service he had been 
unable to do any job. 

Also received in March 1968 was a statement from the 
veteran's wife in which she essentially reiterated the 
veteran's contentions that he was able to do any kind of work 
available prior to service, and that since service he had not 
been able to hold any job due to disability.  

In a March 1968 letter from the veteran's former employer, 
payroll records were reported to show that the veteran worked 
from August 1940 to January 1943, and left employment to 
enter service.  It was noted that the veteran was "apparently 
a good warehouse employee because [the] records show that he 
received salary increases each year he was with [them]."

On VA cardiovascular examination in April 1968 a urinalysis 
showed 1+ albumin.  The diagnosis was mitral insufficiency, 
cause undetermined, but previously rheumatic in origin, and 
normal sinus rhythm.

A May/June 1969 VA hospital summary discloses a diagnosis of 
minimal evidence of renal insufficiency or nephritis.

In a March 1984 statement, the veteran referred to his July 
27, 1960, letter about his disagreement with the severance of 
service connection for his kidney condition, referring to 19 
IVPs inservice and no problems with his kidneys before 
service.  

Additional evidence submitted included VA outpatient records, 
covering the period from October 1980 to April 1987, which 
disclosed treatment primarily of nocturia.  

In a March 1979 letter from the veteran's pre-service 
employer it was noted that from August 1940 to January 1943 
the veteran worked in a warehouse, and that there was nothing 
"derogatory" in their files regarding the veteran's health 
habits or physical problems.

Received from the veteran in January 1988 was a statement in 
which he provided a chronology from 1944 to 1960 and 
essentially indicated that he was not sick before induction 
into the service.

In March 1989 the veteran, his wife, and his daughter 
testified at a hearing at the RO.  (A copy of the transcript 
was provided by the veteran and included in the claims file 
in 1992).  At the March 1989 hearing the veteran denied that 
he was treated for a kidney condition at age 15.  He 
testified that he did have insurance prior to service, in 
1938.  He claimed he did manual type labor prior to service, 
and that he first learned of his kidney problem in service.

In its June 1989 decision, the Board rejected the RO's 
finding that the veteran's July 27, 1960, statement was a 
timely appeal to the proposal to sever service connection, 
because the actual determination to sever service connection 
was made by the RO in the August 26, 1960, rating decision, 
and that decision was not appealed after the veteran was 
notified and it became final.  The Board then decided that 
the evidence since the August 1960 rating decision was not 
new and material, finding that the veteran's nephritis 
preexisted service and there was no evidence showing any 
measurable increase in the underlying pathology during 
service.  

In September 1990, the veteran applied again to reopen his 
claim for service connection.  The additional evidence, dated 
in September and October 1990, consisted of three lay 
statements essentially averring that before service the 
veteran was strong and worked all the time (L. C. K), he did 
not have any kind of illness or disability (R. R. M.), and he 
was not suffering from any physical ailments during the 
period from 1940 to 1942 (B. M.).  

As noted above, in a November 1990 rating decision the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for nephritis.  
That determination is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  To reopen a 
claim following a final decision, the veteran must submit new 
and material evidence.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

The additional relevant evidence submitted since the November 
1990 rating decision consists of a copy of a life insurance 
policy issued to the veteran in July 1938, copies of 
photographs of the veteran in 1942 skiing and in service in 
1943, boxing and posing in uniform, copies of extracts from a 
medical textbook, pertaining to complications of 
streptococcal throat infections that may result in acute 
glomerulonephritis, and the veteran's daughter's testimony in 
December 1996.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for hearing 
loss was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

In its prior decisions, the RO and the Board applied the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), in determining that new and material evidence had not 
been submitted to reopen the claim for service connection for 
nephritis.  This test required that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Board notes that the United 
States Court of Appeals for the Federal Circuit has 
determined that in imposing the requirement that there be a 
reasonable possibility of a changed outcome, the U.S. Court 
of Appeals for Veterans Claims (Court) in the Colvin case 
impermissibly ignored the definition of material evidence 
adopted by VA.  Thus, that part of the Colvin test was 
overruled.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
The Board notes that in the September 2000 decision, the 
Court remanded the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for nephritis for the Board to apply the correct standard as 
set forth in Hodge.  Although the RO has yet to consider the 
veteran's claim under the Hodge standard and 38 C.F.R. 
§ 3.156(a), the Board finds that there is no prejudice to the 
veteran in considering the claim, without initial referral to 
the RO, as the claim will be reopened and remanded to the RO 
for consideration on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In view of the Hodge decision, the veteran's application to 
reopen the previously denied claim for service connection 
must be analyzed under the definition of new and material 
evidence provided at 38 C.F.R. § 3.156(a), rather than the 
standard set forth in Colvin.  Pursuant to 38 C.F.R. § 
3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board finds that the additional evidence consisting of a 
copy of a life insurance policy issued to the veteran in July 
1938, copies of photographs of the veteran in 1942 and in 
service in 1943, copies of extracts from a medical textbook, 
pertaining to complications of streptococcal throat 
infections that may result in acute glomerulonephritis, and 
the veteran's daughter's testimony is new, as it has not 
previously been considered by the RO.  

With regard to the materiality of this evidence, the Board 
notes that the evidence before the RO in November 1990 led 
the RO to make findings that the veteran's kidney disease had 
its inception prior to service and that the presumption of 
soundness had been rebutted; however the evidence of record 
in November 1990 did not include evidence showing that the 
veteran's kidney disability (nephritis) was aggravated during 
service or increased in severity beyond the normal 
progression of the disease.  The Board also notes that the 
veteran has contended that his kidney disease did not pre-
exist service.  He has denied that after his illness at age 
15 he had severe attacks or kidney symptoms and has denied 
that he was refused insurance prior to service because of his 
kidney condition.  

The Board finds that the evidence submitted since the 
November 1990 rating decision consisting of the copy of a 
life insurance policy issued to the veteran in July 1938, is 
material in that it goes directly to the matter of whether 
the veteran's kidney disease preexisted service.  Thus, the 
Board finds that the life insurance policy issued to the 
veteran in July 1938 is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, since 
new and material evidence has been presented to reopen a 
claim for entitlement to service connection for nephritis, 
the claim is reopened.  



ORDER

As clear and unmistakable error has not been established in 
the RO's August 26, 1960, rating decision, severing service 
connection for nephritis, the veteran's appeal is denied.

The veteran's claim that the August 1960 rating decision was 
not final is denied.

As new and material evidence has been submitted, the 
veteran's claim for service connection for nephritis is 
reopened; to this extent only the appeal is granted.


REMAND

After a claim for service connection has been reopened, the 
next step is to consider the merits of the claim.  Thus, this 
matter will be remanded to the RO for initial consideration, 
on the merits, of whether service connection for nephritis is 
warranted, in light of all of the evidence of record.  

The Board also notes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended and new regulations have been adopted to implement 
the new legislation.  The amended statutes and regulations 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); (enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a)).  The 
appellant's claim should therefore be considered under the 
amended statutes and regulations.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  Thereafter, the RO should 
readjudicate the claim of whether service 
connection for nephritis is warranted.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

